DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 2-3, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault(USPGPUB 2001/0044588) in view of Honda et al(USPat 6,265,789), Libbus et al(USPGPUB 2007/0150006) and Cornuejols(USPat 6,547,728) and Adler et al(USPGPUB 2009/0215398).
  -- In considering claim 2, the claimed subject matter that is met by Mault includes:
	1) the wearable monitoring apparatus including housing adapted to be worn by a person on a wrist of the person is met by the sensor system having the form of a wrist mounted device, such as a wrist watch(see: Mault, sec[o0070]);
2) the accelerometer disposed in the housing is met by the sensor(10) comprising accelerometer(see: sec[0039]);
	3) the heart rate sensor disposed on the housing is met by the sensor system(10) comprising the heart sensor(see: sect[0039]);
	4) the processor disposed in the housing is met by the processor(102) of the sensor system(10)(see: sec[0046]);
	5) the first wireless transceiver disposed in the housing for communicating according to a first wireless communication protocol is met by the computing device receiving data from the sensor using Bluetooth protocol(see: Mault, sec[0014]).
	- Mault does not teach:
	1) the rechargeable battery disposed in the housing and providing power to the processor;
	2) inductive coupling circuitry disposed in the housing and coupled to the rechargeable battery for charging the rechargeable battery through induction;
	3) the processor computing sleep time and body position data of the person during sleep based on signals from the accelerometer and the heart rate sensor;
	4) the wrist band coupled to opposing ends of the housing and adapted to encircle the wrist of the person.
	5) the second wireless transceiver disposed in the housing for communicating according to a second wireless communication protocol different from the first wireless communication protocol.
	Although not specifically taught by Mault, use of rechargeable batteries and inductive coupling circuitry disposed in a housing of a wrist worn device is well known.  In related art, Honda et al(Honda) teaches an electronic apparatus in the form of electronic watch(200, figure 1) which includes sensors to detect biological information such as pulse/heart rate(see: Honda, column 6, lines 4-20).  As well, Honda teaches that the watch body(201) includes a circuit board(221), connected to a secondary battery(220) and a watch-side coil(210).  The watch-side coil is used for data transmission and battery charging(see: Honda, column 6, lines 21-27).
	Since the use of inductive coupling circuitry, disposed in a watch housing and coupled to a battery through induction is well known, as taught by Honda, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the watch-side coil(210), and battery(220) of Honda, into the wrist device 
	With regards to the processor computing sleep time and body position data, although Mault does not specifically teach computing sleep time and body position from an accelerometer and heart rate sensors, use of these devices for determining sleep time and body position is well known.  In related art, Libbus teaches a neural stimulator to treat sleep disorders, wherein sensor circuitry(309) includes activity sensors(accelerometer) which determine body position/posture, and heart rate sensors, to determine body position, and as well, historical sleep time of a monitored patient(see: Libbus, sec[o049]).
	Since Mault already teaches the use of accelerometer and heart rate sensors, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensor circuitry(309), including accelerometer and heart rate sensor of Libbus, into the device of Mault, since this would have 
	With regards to the wrist band coupled to opposing ends of the housing and adapted to encircle the wrist of the person, although Mault does not specifically disclose a wrist band for the sensor system, Mault does teach that the sensor system has the form of a wrist mounted device, such as a wrist watch(see: Mault, sect[oo070]).  It is notoriously well known, that wrist watches include a band, coupled to opposing ends of the watch housing, and adapted to encircle the wrist of a person wearing the watch.
	Use of sensor systems including bands to encircle the wrist of a person is well known.  In related art, Cornuejols teaches a device for measuring organism condition, wherein a watch includes a central processing unit, and wherein the central processing unit determines at what time, on average, the user has fallen asleep throughout the course of a previous week, and displaying of that information(see: column 20, lines 46- 65).  Furthermore, Cornuejols teaches that the device, in the form of watch casing(101), and including watch band attachments(102), which unite the ends of an elastic watch band and the casing(101)(see: figures 1A and figure 5, column 10, lines 27-30).	

	With regards to the second wireless transceiver communicating with a second communication protocol is well known.  In related art, Adler et al(Adler) teaches a method and system for communication between devices, wherein a data processing system(203) includes multiple wireless transceivers(225), which communicate according to different(first and second) communication protocols(see: Adler, sec[0025,0031,0036-0041]).  Since the use of transceivers which include plural communication protocols is well known, as taught by Adler, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the plural transceivers(225) of Adler, into the system of Mault, since this would have helped ensure continuous 
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the orientation sensor disposed in the housing, and wherein the processor computes the body position data of the person during sleep based on signals from the orientation sensor would have been met, upon incorporation of the circuitry of Libbus, into the system of Mault, because Libbus teaches that the body position accelerometer is utilized to detect sleep(see: Libbus, sec[0049, lines 1-4]).
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first wireless communication protocol being Bluetooth® is met by the computing device receiving data from the sensor using Bluetooth protocol(see: Mault, sec[0014]).
  -- Claim 11 recites subject matter that is met as discussed in claim 2 above(see: Adler, secs[0036-0041]).
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of Honda et al(Honda), Libbus, Cornuejols, and Adler et al(Adler), as applied to claim 2 above, and further in view of Suila et al(USPGPUB 2002/0194303).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the microphone.
	Although not specifically taught by Mault, use of microphones in wrist worn devices is well known.  In related art, Suila et al(Suila) teaches a watch-like mobile terminal which is worn on a user’s wrist, and wherein the watch-like mobile terminal includes an embedded mini microphone into which a user speaker(see: sec[o0046]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mini microphone of Suila, into the watch device of Mault, since this would have provided a means for a user to have an interface that to input sound, and other commands via voice.
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the touch-screen display.
	Although not specifically taught by Mault, use of touch screen displays is well known.  In related art, Suila teaches a watch-like mobile terminal, which is worn on a user’s wrist, and wherein the watch like .
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda et al(Honda), Libbus, Cornuejols, and Adler et al(Adler), as applied to claim 2 above, and further in view of Speigel(USPat 5,823,932).  
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the speaker.
	Although not specifically taught by Mault, use of speakers for wrist worn electronic devices is well known.  In related art, Speigel teaches the use of watch(30), which includes an audio speaker(not shown), for generating audio signals(see: column 6, lines 23-24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the audio speaker of Speigel into the watch of Mault, since this would have provided a highly perceptible means .
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault, Honda et al(Honda), Libbus Cornuejols, Adler et al(Adler), and Suila et al(Suila).
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, except for:
	1) the processor displaying at least one of the sleep time and the body position data on the touch-screen display.
	Although not specifically taught by Mault, use of display of sleep time is well known.  In related art, Cornuejols teaches a device for measuring organism condition, wherein a watch includes a central processing unit, 
and wherein the central processing unit determines at what time, on average, the user has fallen asleep throughout the course of a previous week, and displaying of that information(see: column 20, lines 46-65).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the central processing unit of Cornuejols, that determines and displays time of a user sleep, into the watch of Mault, since this would have provided information to a user of the watch to allow them to track a parameter that they would 
REMARKS:
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
	Applicant argues that claim 2 ahs been amended to require that the wearable monitoring apparatus includes two wireless transceivers adapted to communicate according to different wireless communication protocols.  This limitation is merely the combination of previous claims 4 and 5, incorporated into independent claim 2.  This subject matter has been addressed in previous art rejections, but as well, has been met as discussed in the art rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687